Citation Nr: 1119683	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  06-07 701	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD). 

2.  Whether there was clear and unmistakable error (CUE) in an April 1992 rating action which, among other things, denied service connection for tinnitus.

3.  Entitlement to an effective date earlier than May 14, 2003, for the grant of service connection for tinnitus.

4.  Entitlement to a compensable rating for maxillary sinusitis.

5.  Entitlement to a compensable rating for hemorrhoids. 

6.  Entitlement to service connection for lupus.

7.  Entitlement to service connection for a hiatal hernia with reflux.

8.  Entitlement to service connection for dextroscoliosis of the mid-thoracic spine with degenerative changes and spondylolisthesis. 

9.  Entitlement to a disability rating in excess of 10 percent for palmar and facial erythema.

10.  Propriety of severance of service connection for livedo reticularis.

11.  Entitlement to a total disability compensation rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Attorney at Law


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1979 to January 1980 and from November 1985 to October 1991 with additional service in the Army National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) from multiple rating actions by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio and Detroit Michigan.  [Due to the location of the Veteran's residence, the jurisdiction of his appeal remains with the RO in Detroit, Michigan.]

The Board acknowledges that the RO did not specifically adjudicate a claim for service connection for a psychiatric disability other than PTSD in the April 2008 rating action on appeal.  Significantly, however, the United States Court of Appeals for Veterans Claims (Court) has held that a claim for service connection for psychiatric symptoms should not be limited to consideration of a specific diagnosis where the pleadings and evidence suggest a claim of broader scope.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Here, medical evidence of record reflects psychiatric diagnoses other than PTSD such as schizophrenia, dysthymic disorder, and delusional disorder.  Accordingly, the Board will consider the matter of service connection for a psychiatric disorder other than PTSD.  

In Bernard v. Brown, 4 Vet. App. 384 (1993), the United States Court of Appeals for Veterans Claims (the Court) held that before the Board may address a matter that has not been addressed by the RO, it must consider whether the claimant has been given adequate notice of the need to submit evidence or argument, an opportunity to submit such evidence or argument, and an opportunity to address the question at a hearing, and whether the claimant has been prejudiced by any denials of those opportunities.  Although the RO denominated the claim as one for PTSD, the Board finds that the Veteran is not prejudiced by the Board adjudicating a claim of service connection for all psychiatric disorders.  As will be discussed below, the RO obtained all available medical records, which included diagnoses of psychiatric disorders other than PTSD.  The RO, in a letter dated in September 2007 asked for evidence of "a relationship between your current disability and an injury, disease, or event in military service."  The Veteran has also submitted medical evidence that diagnosed him with disabilities other than PTSD in support of his claim and has argued that his psychiatric disability is related to his military service.  As such there is no harm to the Veteran's in the Board's adjudication of this issue. 

The Board also notes that the Veteran has alleged inability to retain employment due to his service-connected disabilities.  See a July 2008 statement.  Such a claim has not been developed by the RO.  However, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  As such, the issue is now properly before the Board.  See Rice, supra; see also VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996). 

The issues of entitlement to service connection for lupus, a hiatal hernia with reflux, a spine disability, an increased rating for palmar and facial erythema, the propriety of severance of service connection for livedo reticularis, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  PTSD cannot be attributed to the Veteran's military service in the absence of independently verifiable inservice stressful experiences.

2.  The preponderance of the competent and credible evidence is against finding that a psychiatric disorder was diagnosed in service or that any current psychiatric disorder is due to his military service.  

3.  The basis of the Veteran's claim of CUE in the April 1992 rating decision that denied service connection for tinnitus essentially consists of his disagreement as to how the evidence was weighed and evaluated at that time and therefore does not constitute a valid theory of entitlement to a finding of CUE.  

4.  The Veteran separated from his second period of active duty in October 1991.

5.  In an April 1992 rating decision, the RO denied service connection for tinnitus.  In May 1992, the Veteran was notified of the decision at his last address of record.

6.  The Veteran did not appeal the April 1992 rating decision.

7.  The preponderance of the competent and credible evidence of record shows that a claim to reopen the previously denied issue of entitlement to service connection for tinnitus was not received prior to May 14, 2003.

8.  The preponderance of the competent and credible evidence of record does not indicate that the Veteran has one or two incapacitating episodes per year of sinusitis requiring prolonged antibiotic treatment or three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.

9.  The preponderance of the competent and credible evidence of record indicates that the Veteran's service-connected hemorrhoids are small and result in blood in his stool on average of three times a year.  Recurring external or internal hemorrhoids that are large, thrombotic, or irreducible or involved excessive redundant tissue have not been demonstrated.


CONCLUSIONS OF LAW

1.  A psychiatric disorder, to include PTSD, was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 101(24), 106, 1101, 1110, 1112, 1113, 1131, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f), 3.307, 3.309 (2010).

2.  CUE in the April 1992 rating decision that denied service connection for tinnitus has not been established.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105(a) (2010).

3.  The criteria for an effective date prior to May 14, 2003, for the grant of service connection for tinnitus have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2010).

5.  The criteria for a compensable disability rating for maxillary sinusitis have not been met at any time during the pendency of the appeal.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.97, Diagnostic Code 6513 (2010).

6.  The criteria for a compensable disability rating for hemorrhoids have not been met at any time during the pendency of the appeal.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7336 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

After the evidence has been assembled, the Board is responsible for evaluating the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010).  

Indeed, in Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Furthermore, the Board notes that it has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the issues adjudicated herein and what the evidence in the claims file shows, or fails to show, with respect to these claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate claims for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In March 2006, the Court issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) and held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In the present case, VA issued VCAA notice letters to the Veteran in August 2004 and September 2007.  These letters informed the Veteran of what evidence was required to substantiate his service connection and increased rating claims and of his and VA's respective duties for obtaining evidence.  The Veteran was also informed as to the law pertaining to the assignment of a disability rating and effective date as the Court required in Dingess in a letter mailed in March 2006 and in the above-mentioned September 2007 letter.  

In a July 2008 correspondence, the Veteran was notified of the type of evidence that may reflect a worsening of his service-connected disabilities, including doctor's statements, physical and clinical finding records, dates of examination and testing, and statements from other individuals who are able to describe from their knowledge and personal observations the manner in which his disability has worsened.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (holding that VCAA notice in an increased rating claim need not be "veteran specific").  Of further significance here is the fact that neither the Veteran, nor his attorney, has asserted any notice deficiency with regard to his claims.  

The Board notes that the March 2006 and July 2008 letters were not issued prior to the RO's initial adjudication of the Veteran's claims.  The timing defect of these letters, however, was cured by the RO's subsequent readjudication of the Veteran's appeal and issuance of supplemental statements of the case in August 2008, February 2011, and March 2011.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  Accordingly, the Board finds no prejudice to the Veteran in this regard.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

With respect to the Veteran's earlier effective date claim, in cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Moreover, the appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not been met in this case.

As to the CUE claim, the Board notes that requests for revision of previous decisions and are fundamentally different from any other kind of action in the VA adjudicative process.  A litigant alleging CUE is not pursuing a claim for benefits, but rather is collaterally attacking a final decision.  Thus, a person seeking a revision of a final decision based upon CUE is not a "claimant" as defined by 38 U.S.C.A. § 5100.  The Court also held that "there is nothing in the text or the legislative history of VCAA to indicate that VA's duties to assist and notify are now, for the first time, applicable to CUE motions." See Livesay v. Principi, 15 Vet. App. 165, 179 (2001).  In short, the VCAA does not apply to claims of CUE.  See Parker v. Principi, 15 Vet. App. 407, 412 (2002).  Therefore, further discussion of the VCAA is unnecessary.  

As to all the issues on appeal, even if the Veteran was not provide adequate 38 U.S.C.A. § 5103(a) notice, the Board finds that this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claims after reading the above letters as well as the rating decisions, statements of the case, and supplemental statements of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

The VCAA also provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  The law provides that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  An examination is deemed "necessary" if the record does not contain sufficient medical evidence for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

In the present appeal, the Board finds that reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claims, and that there is no reasonable possibility that further assistance would aid in substantiating such claims.  In particular, the record contains the Veteran's service treatment records, service personnel records, VA outpatient medical records, private medical records, lay statements, articles submitted by the Veteran, records from the Social Security Administration, and VA examination reports.  

The Board has carefully reviewed the Veteran's statements and concludes that he has not identified further evidence not already of record.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims. 

As the rating claims, the Veteran was provided with a VA examination in September 2004.  The report of this examination reflects that the examiner recorded the Veteran's current complaints, conducted an appropriate physical examination, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and pertinent to the rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  While the record does not reflect that the September 2004 examiner reviewed the Veteran's claims folder, the claimant is not prejudiced thereby as the examiner considered medical history as reported by the Veteran which is consistent with that contained in the claims folder.  The Board therefore concludes that the examination is adequate for rating purposes.  See 38 C.F.R. § 4.2 (2010).  The Veteran and his attorney have not contended otherwise. 

While the September 2004 VA examination is now over six years old, the Board does not believe that the medical evidence of record in this case is inadequate to adequately evaluate the Veteran.  Crucially, neither the Veteran nor his representative has argued that his sinusitis or hemorrhoid symptoms have worsened since the last VA examination.  Nor do the Veteran's outpatient treatment records suggest that such is the case or that there is any question as to the current severity of his disabilities.  In fact, as discussed below, the Veteran has indicated that these disabilities have resolved.  An examination will not be ordered merely because time has passed.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007) [another VA examination is not warranted based on the mere passage of time].

As to the service connection claim, the Board observes that the Veteran has not been accorded a VA compensation and pension examination with regard to his psychiatric disability claim, and that a medical opinion regarding the etiology of his psychiatric disabilities has not been obtained.  However, for reasons explained immediately below, such an examination and medical opinion are not necessary.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in initial service connection claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.

As will be discussed below, there is already medical evidence that the Veteran currently has a psychiatric disability.  The record is missing competent and credible evidence of that an event, injury, or disease occurred in service, McLendon element (2), and the Veteran's claim is being denied on that basis.  The outcome of this case thus hinges on matters other than those which are amenable to VA examination and medical opinion.  Specifically, resolution of the claim of entitlement to service connection hinge directly or indirectly upon whether the Veteran suffered an in-service injury or disease.  That question cannot be answered via medical examination or opinion, but rather on evidence already in the file, in particular the Veteran's service treatment records and his reports of in-service stressors.  See Paralyzed Veterans of America, et. al., v. Secretary of Veterans Affairs, 345 F.3d 1334, 1356 Cir. 2003) (holding that if the evidence of record does not establish that the Veteran suffered an event, injury, or disease in service, no reasonable possibility exists that providing a medical examination or obtaining a medical opinion would substantiate the claim and therefore VA does not have an obligation to provide the claimant with such an examination or obtain an opinion because "a medical examination or opinion generally could not fill the gap left by the other evidence in establishing a service connection."). 

In addition, with respect to the third McLendon element, (association with service), the Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service. The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In that regard, the competent evidence of record does not demonstrate an association between the Veteran's service and his psychiatric disorders. The Board has carefully considered the Court's language in McLendon - that the threshold for showing this association is a low one.  However, the Court's language makes it clear that there is in fact a threshold.  Upon review, the Veteran's service treatment and service personnel records are completely absent for any indication of in-service psychiatric problems and his post-service statements are inherently incredible or not capable of verification.  The record, for reasons that will be explained in more detail below, is also lacking any evidence of continuity of symptomatology since service and the Board does not find the Veteran's statements in support of his claim regarding having this problem in-service and since that time credible.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (holding that VA was not required to provide a medical examination when there is not credible evidence of an event, injury, or disease in service when the Veteran's lay testimony is not credible).  

Only the Veteran's contentions provide any suggestion of such association, and the Board does not find the Veteran's contentions to rise to the level of the "indication of an association" referred to in 38 U.S.C.A. § 5103A or in McLendon.  However, if a Veteran's mere contention, standing alone, that his claimed disability is related to his service or to a service connected disability is enough to satisfy the "indication of an association," then that element of 38 U.S.C.A. § 5103A is meaningless.  An interpretation of a statute that renders part of the statutory language superfluous is to be avoided. See Splane v. West, 216 F.3d 1058, 1068-69 (Fed. Cir. 2000) ["canons of construction require us to give effect to the clear language of statute and avoid rendering any portions meaningless or superfluous"].  It is clear that more than a mere contention is required under McLendon.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims including his claimed PTSD stressors.  He has declined to exercise his option of a personal hearing.  

As discussed in more detail below, the Veteran has claimed that his psychiatric disabilities are the result of harassment from the former FBI agent and convicted spy Robert Hanssen.  In February 2011, the Veteran's attorney noted that "the Veteran [has] stated that Robert Hanssen, the ex-FBI spy, falsely accused [him] and ruined his career."  She further indicated that, VA should "try to get information from the FBI."  The Veteran's attorney has not, however, provided any details or guidance on the records she wishes VA to obtain.  Furthermore, as discussed in detail below, the Board finds that the Veteran's alleged stressors are not credible. 

In this case, the record indicates that all relevant facts have been properly and sufficiently developed and that no further development is required to comply with the duty to assist under Patton or otherwise.  The Board specifically notes that any further attempts to assist the Veteran (to include in developing his psychiatric disability claim) would result in needless delay, and are thus unwarranted.  See Counts v. Brown, 6 Vet. App. 473, 478-9 (1994) and Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) [VA's duty to assist is not a license for a "fishing expedition" to determine if there might be some unspecified information which could possibly support a claim].  Essentially, all available evidence that could substantiate the claims has been obtained.  There is no indication in the file that there are additional relevant records that have not yet been obtained.  Thus, the Board will proceed to a decision.  


II.  A Psychiatric Disorder 

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Additionally, service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty for training or injury incurred or aggravated while performing inactive duty training.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 2002).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2010).  Furthermore, a psychosis will be presumed to have been incurred in service if it manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309. 

In order to establish service connection for the claimed disorder, there must be (1) competent and credible evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent and credible evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

In order for service connection to be awarded for PTSD, three elements must be present: (1) a current medical diagnosis of PTSD; (2) credible supporting evidence that a claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between the current PTSD symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (2010).

Where it is determined that the Veteran was engaged in combat with the enemy and the claimed stressors are related to such combat, his lay testimony regarding the claimed stressors is accepted as conclusive as to their actual existence, absent clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. §§ 3.304(d), (f) (2010); West v. Brown, 7 Vet. App. 70, 76 (1994).

In order to grant service connection for PTSD to a non-combat veteran or when he engaged in combat with the enemy but the claimed stressor is not related to such combat, there must be credible evidence to support the veteran's assertion that the stressful event occurred.  Id.  A medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  Cohen v. Brown, 10 Vet. App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 395- 396 (1996).

If a PTSD claim is based on a claimed in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually-transmitted diseases; and roommates, fellow service members, or clergy. Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.

In Patton v. West, 12 Vet. App. 272 (1999), the Court held that special consideration must be given to claims for PTSD based on sexual assault. In particular, the Court held that the provisions in M21-1, Part III, 5.14(c), which address PTSD claims based on personal assault, are substantive rules that are the equivalent of VA regulations and must be considered. See also YR v. West, 11 Vet. App. 393, 398-99 (1998).

Paragraph 5.14c states that, in cases of sexual assault, development of alternate sources for information is critical. There is provided an extensive list of alternative sources competent to provide credible evidence that may support the conclusion that the event occurred, to include medical records, military or civilian police reports, reports from crisis intervention centers, testimonial statements from confidants, and copies of personal diaries or journals. See M21-1, Part III, 5.14(c)(8). Also of particular pertinence are the provision of subparagraphs (8) and (9) of Section 5.14 which state that "[b]ehavior changes that occurred at the time of the incident may indicate the occurrence of an in-service stressor." The Court in Patton stated that such changes in behavior should be examined and clinically interpreted to determine whether they constitute evidence of "[v]isits to a medical or counseling clinic or dispensary without a specific diagnosis or specific ailment."

During the pendency of the appeal, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010).  These new regulations, however, address a claimant's fear of hostile military or terrorist activity and were provided to the Veteran in the February 2011 supplemental statement of the case. 

A.  PTSD

With respect to the first element of § 3.304(f) and Shedden, supra, the record indicates that the Veteran has been diagnosed with PTSD, depression, delusional disorder, schizophrenia, and dysthymic disorder.  Evidence of a current disability has therefore been established.  

The Board will next address whether the claimant is a "combat Veteran" or had fear of hostile military or terrorist activity.  In this regard, the Board notes that while the Veteran claimed combat exposure in a July 2004 Persian Gulf Registry Code Sheet, his DD 214s from both periods of service do not show any combat awards or citations.  The Veteran's military occupational specialty (MOS) was that of a radio operator, a specialty which is not associated with combat.  Moreover, he has not contended that his psychiatric disabilities are the result of participation in combat.  Nor has he reported that he experienced "fear of hostile military or terrorist activity."  Accordingly, the Board finds that the claimant is not a "combat Veteran" and the presumptions found at 38 U.S.C.A. § 1154(b) do not apply to his claim.  Likewise, the Board finds that the amendment to 38 C.F.R. § 3.304(f) do not apply to his case.  Therefore, his stressors must be corroborated.

With respect to the second element of § 3.304(f) and Shedden, supra, the Veteran contends that he has a psychiatric disorder as a result of harassment by the convicted spy and former FBI agent Robert Hanssen.  See the February 2011 PTSD questionnaire. Specifically, the Veteran contends that this former FBI agent raped his wife, caused him to be fired from numerous jobs, and had his name placed on a list of potential threats to the United States Government.  See an April 2007 PTSD questionnaire.  In February 2011, the Veteran's attorney noted that the Veteran has claimed that he was falsely accused by Mr. Hansen which resulted in the destruction of his career.  

Pursuant to Patton, supra, the Board has closely examined the record for a reduction in efficiency, problems with authority figures or anything out of the ordinary which would be suggestive that a traumatic event had in fact occurred.  No such records exist.  While cognizant that the Veteran received an Adverse Action Flag in December 1991, this report indicates that such a flag was initiated because the Veteran failed an Army physical fitness test.  A second flag was initiated when the Veteran entered the Army weight control program in March 1992.  The record does not indicate that he was ever brought up on discipline charges, was demoted, had difficulty performing his duties, or had any problems with authority during his military service. 

Similarly, the Veteran's service treatment records are absent for any complaints or treatment for a psychiatric disorder.  His October 1991 separation examination did not reveal any psychiatric abnormalities.  

In his April 2007 PTSD questionnaire, the Veteran indicated that he was harassed, between October 1979 and October 1993, in numerous locations.  While he indicated that Mr. Hanssen ruined his career, had him fired from multiple jobs, and had his name added to a list of potential threats to the U.S. Government, he has not provided any details capable of verifying these events. 

In support of his claim, the Veteran submitted several articled that address the arrest of Hanssen.  These articles do not discuss the Veteran or indicate that the former FBI agent had falsely accused or harassed anyone. 

The record also includes an October 2007 lay statement from K.L.G. who indicated that the Veteran is afraid for his safety and is worried that there are conspiracies against him.  This letter, however, does not provide any details pertaining to the Veteran's alleged stressors or an in-service injury or disease. 

It is the Board's fundamental responsibility to evaluate the probative value of all evidence.  See Owens v. Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  In the evaluation of evidence, VA adjudicators may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F. 3d 1447, 1481 (Fed. Cir. 1997); (Holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence.").

While the Board acknowledges that the Veteran has provided specific dates and locations for two events, the alleged break in of his house and rape of his ex-wife by Mr. Hanssen, these reported stressors are so inherently incredible that further investigation is not warranted.  Moreover, even if the Board were to find his statements credible (which it does not), the Veteran has not indicated that police reports of these alleged incidents were ever created or that there is other documentation which could verify their occurrence. 

Boiled down to its essence, the Veteran's claim rests exclusively on his recent uncorroborated reports of harassment by a notorious former FBI official, made more than fifteen years after his discharge.  As indicated above, the service records do not serve to corroborate the Veteran's contentions.  Furthermore, the Board notes that the Veteran, by his own admission, does not appear to have ever met Mr. Hanssen.  To wit, in his January 2009 substantive appeal the Veteran indicates that he only saw him once while in Indianapolis in 1996.  The Veteran does not indicate, and the record does not suggest, that the two individuals ever had any interaction.  

The Board also notes that that the competent and credible evidence of record indicates that the Veteran's fixation on Mr. Hanssen is a product of his psychiatric disabilities.  Specifically, a December 2006 VA treatment record documents that the Veteran's thoughts are dominated by his beliefs that he is a victim of a government conspiracy related to Mr. Hanssen.  It was noted that his presentation was delusional and his insight was poor.  He was diagnosed with delusional disorder, persecutory type.  

The Board places far greater probative value on the pertinently negative contemporaneous service department records than it does on the more recent statements of the Veteran, made in connection with his claim for monetary benefits from the government.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous evidence has greater probative value than history as reported by the veteran]; see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) [noting that it was proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised].  Such records are more reliable, in the Board's view, than the Veteran's unsupported assertion of events now over fifteen years past.  The Veteran's statements are self-serving and are unsupported by his service records.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991). [VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence].  Accordingly, the Board finds the Veteran's statements to be lacking in credibility and probative value.

The Board recognizes that the Veteran's own personal participation need not be strictly corroborated.  See Suozzi v. Brown, 10 Vet. App. 307 (1997) [corroboration of every detail is not required to satisfy the § 3.304(f) requirement that there be credible supporting evidence that the claimed stressors actually occurred].  Nevertheless, despite the efforts by VA to confirm the Veteran's allegations as to his stressors, no evidence has been uncovered which corroborates any stressor.  Although some physicians have accepted the Veteran's description of his inservice experiences as credible for diagnosing PTSD, the Board may not grant service connection for PTSD in cases such as this without supporting evidence of the occurrence of the claimed stressors.  Indeed, as to his personal statements, the Board finds that the Veteran's credibility is stretched extremely thin by his inability to provide any additional details about the alleged stressor events; further, such lack of detail renders any additional evidentiary development impossible.  Given the lack of supporting evidence required by the law, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection.  Thus, entitlement to service connection for PTSD is denied.  

B.  Other Psychiatric Disorders

As to the Veteran's other psychiatric disorders and service incurrence under 38 C.F.R. § 3.303(a), the Board finds that the Veteran is both competent and credible to report on the fact that he was depressed and anxious while on active duty because such symptoms are observable by a lay person.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); 

However, the Veteran's service treatment records, including the October 1991 separation examination, are negative for complaints or treatment for symptoms of and/or a diagnosis of a psychiatric disorder.  In fact, when examined for separation in October 1991, it was reported that his psychiatric examination was normal.  Moreover, the Board finds more compelling the service treatment records which are negative for complaints, diagnoses, or treatment for a psychiatric disorder, than the Veteran's claims that he had psychiatric problems while on active duty.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd., 230 F.3d 1330 (Fed. Cir. 2000) [service incurrence may be rebutted by the absence of medical treatment for the claimed condition for many years after service]; Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) [noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact].  Accordingly, entitlement to service connection for a psychiatric disorder based on in-service incurrence must be denied.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

As to the presumptions found at 38 C.F.R. §§ 3.307, 3.309, the Board notes that there is no evidence in the record of the Veteran having a compensable psychosis within one year of service separation.  Accordingly, entitlement to service connection for a psychiatric disorder based on a presumptive basis must be denied.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309.

As to post-service continuity of symptomatology under 38 C.F.R. § 3.303(b), the Board finds that the length of time between the Veteran's separation from his second period of active duty in 1991 and first complaints and treatment in 1997 to be compelling evidence against finding continuity.  Put another way, the over half a decade gap between the Veteran's discharge from his second period of active duty and the first evidence of the claimed disorder weighs heavily against his claim.  See Maxson, supra; Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) [holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition]; Shaw v. Principi, 3 Vet. App. 365 (1992) [a Veteran's delay in asserting a claim can constitute negative evidence that weighs against the claim].

In this regard, the Board acknowledges, as it did above, that the Veteran is competent to give evidence about what he sees and feels.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  The Board also acknowledges that the Veteran's representative is competent to give evidence about what see sees.  Id.  However, upon review of the claims folder, the Board finds that the Veteran's and his representative's assertions that the claimant has had his current psychiatric disorders since service are not credible.  In this regard, the Veteran and his representative's claims are contrary to what is found in the in-service and post-service medical records.  The Board also finds it significant that, while the Veteran filed his first claim for VA benefits following his second period of active duty in 1991, he did not mention problems with a psychiatric disorder at that time.  If he did have a problem with a psychiatric disorder since his separation from military service, it would appear only logical that he would claim such disability at that time.  See Shaw v. Principi, 3 Vet. App. 365 (1992) [a Veteran's delay in asserting a claim can constitute negative evidence that weighs against the claim].  

In these circumstances, the Board gives more credence and weight to the medical evidence of record, which is negative for complaints, diagnoses, or treatment for the claimed disorder for over half a decade following his separation from his second period of active duty, than any claims by the Veteran and his representative to the contrary.  Therefore, entitlement to service connection for a psychiatric disorder based on post-service continuity of symptomatology must be denied.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(b).

As for service connection based on the initial documentation of the psychiatric disabilities after service under 38 C.F.R. § 3.303(d), the Board notes that the record is negative for a competent and credible opinion finding a causal association or link between the Veteran's current psychiatric disorders and an established injury, disease, or event of service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(d); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) [establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein].  

As to the Veteran's and his representative's assertions that the claimant's psychiatric disorders were caused by his military service, the Board finds that this condition may not be diagnosed by its unique and readily identifiable features because special medical training is required to diagnose it and therefore the presence of the disorder is a determination "medical in nature" and not capable of lay observation.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  Therefore, since laypersons are not capable of opining on matters requiring medical knowledge, the Board finds that their opinions that his psychiatric disorders were caused by service is not competent evidence.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  

Based on the discussion above, the Board also finds that service connection for a psychiatric disorder is not warranted based on the initial documentation of the disability after service because the weight of the competent and credible evidence is against finding a causal association or link between the post-service disorders and an established injury, disease, or event of service origin.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(d); Rabideau, supra.

Accordingly, the Board must conclude that the weight of the evidence is also against the claim of service connection for psychiatric disorders other than PTSD.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

In summary, the Board finds the Veteran's statements of in-service harassment not credible and that the competent and credible evidence does not show that any currently diagnosed psychiatric disorder is related to service.  The Board therefore finds that the criteria for a grant of service connection are not met and that the preponderance of the evidence is against the claim of entitlement to service connection for a psychiatric disorder, to include PTSD.

III.  CUE

In the June 2010 substantive appeal, the Veteran, through his attorney, argued that "[i]n its April 1992 decision, the RO failed to consider the time, places and circumstances of the [V]eteran's service."  Specifically, the Veteran argued that "[p]ursuant to 38 C.F.R. § 3.303(a): Each disabling condition shown by a veteran's service records, or for which he seeks service connection must be considered on the basis of the places, types, and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence."  

Initially, the Board notes that RO decisions which are not timely appealed are considered final and binding in the absence of a showing of CUE.  38 C.F.R. § 3.105.  To establish a valid CUE claim, a veteran must show that either the correct facts, as they were known at the time, were not before the adjudicator, or that the statutory or regulatory provisions extant at the time were incorrectly applied.  Russell v. Principi, 3 Vet. App. 310, 313 (1992).  The veteran must assert more than a mere disagreement as to how the facts were weighed or evaluated.  Eddy v. Brown, 9 Vet. App. 52 (1996).

As to pleading CUE, there must be some degree of specificity as to what the alleged error is and, unless it is the kind of error that, if true, would be CUE on its face, persuasive reasons must be given as to why one would be compelled to reach the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the alleged error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  If the error alleged is not the type of error that, if true, would be CUE on its face, if the veteran is only asserting disagreement with how the VA evaluated the facts before it, if the veteran has only alleged a failure on the part of VA to fulfill its duty to assist, or if the veteran has not expressed with specificity how the application of cited laws and regulations would dictate a "manifestly different" result, the claim should be denied or the appeal to the Board terminated because of the absence of legal merit or lack of entitlement under the law.  Luallen v. Brown, 8 Vet. App. 92 (1995); Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).

In the present appeal, the Veteran and his representative contend that the RO reached the wrong result when it adjudicated his claim.  However, the Board finds that the Veteran and his representative have not made a legally sufficient claim for CUE.  Specifically, the Veteran and his representative have failed to allege that the correct facts, as they were known at the time of the April 1992 decision, were not before the RO or that the statutory or regulatory provisions then extant were incorrectly applied.  

Boiled down to its essence, the Veteran has merely expressed disagreement as to how the evidence at the time of the April 1992 RO rating action was weighed and evaluated.  Such a disagreement is not a valid claim of CUE.  See Fugo, 6 Vet. App. at 44 ["to claim CUE on the basis that previous adjudicators had improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE"]; see also Russell, supra [to the same effect].  To address these arguments, the Board would have to engage in reevaluating each piece of evidence of record in April 1992 to determine how probative it is in pursuit of reaching its own conclusion as to whether the Veteran's in-service noise exposure as an entertainer constituted an in-service injury.  Such an inquiry requires weighing and evaluating evidence which, as stated above, cannot constitute a valid claim of CUE.  

As to the assertion of the Veteran's attorney that the April 1992 rating decision did not consider the circumstances of the Veteran's military service, the Board notes that in the decision the RO noted that all of the claimant's in-service audio exams revealed "hearing to be within normal limits under VA criteria."  An audio exam from March 1990 documented that the Veteran had not been routinely exposed to hazardous noise.  The RO specifically noted that during the April 1992 VA examination, the Veteran complained of "tinnitus as a result of noise exposure as an entertainer in which he worked between two large drums" but that service records were negative for any complaints, treatment or findings referable to tinnitus.  As a result, the RO denied service connection for tinnitus because "this condition was not shown to have existed during military service and there is no evidence of any routine exposure to hazardous noise during military service."  Therefore, contrary to the assertions of the Veteran's attorney, the April 1992 rating action considered the circumstances of the Veteran's military service when it acknowledged in that decision the claimant's in-service duties as an entertainer.  

Where, as here, the determinative issue is "not evidentiary but legal, i.e., has the appellant complied with the legal requirements to plead a CUE claim," and the Veteran has failed to meet the legal requirement, the claim must be denied.  Luallen v. Brown, 8 Vet. App. 92, 96 (1995).

IV.  Earlier Effective Date 

The Veteran seeks an effective date earlier than May 14, 2003, for the grant of service connection for tinnitus.  The thrust of the Veteran's argument is that the April 1992 rating action which denied service connection was clearly and unmistakably erroneous and that he should be awarded an effective date back to his original November 1991 claim.  

However, as explained above, the Board finds that the Veteran has not plead with specificity a claim for CUE and that claim must be denied.  Accordingly, the Board will address the other ways that an earlier effective date may be granted.

In this regard, if a veteran files a claim for compensation with VA, and the claim is disallowed, he has the right to appeal that denial to the Board.  See 38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2010).  If the veteran does not perfect an appeal, however, the rating decision becomes final.  See 38 C.F.R. §§ 20.302(a), 20.1103 (2010).  The effective date of a successful claim to reopen is the date of receipt of the claim to reopen, or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400 (2010).

The effective date for an award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2010).  

With the above criteria in mind, a review of the record on appeal shows that in October 1991 the Veteran separated from his second period of active duty.  In November 1991, the Veteran filed claims for, among other things, entitlement to service connection for tinnitus.  In an April 1992 rating decision, the RO denied service connection for tinnitus.  In May 1992, the Veteran was notified of the decision at his last address of record.  The Veteran did not appeal the April 1992 rating decision.  Accordingly, that rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302(a), 20.1103 (2010).

Consequently, the effective date for the assignment of service connection for his tinnitus may be no earlier than a new application.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.156, 3.400 (2010).

As to when a new application was next received by VA, the first time any documentation was added to the claim's files following the April 1992 RO decision and May 1992 notice of that decision which could serve as a claim of entitlement to service connection for his tinnitus was the appellant's attorney's January 24, 2004, letter which stated that it was a "formal claim for entitlement to service connected compensation" based on several disabilities, including tinnitus. 

This claim was denied by the RO in a March 2005 rating decision.  However, following a timely notice of disagreement, the RO issued a rating decision in January 2006 which granted service connection for tinnitus.  

The January 24, 2004, letter from the Veteran's representative was the first time that a claim of entitlement for service connection for tinnitus was raised since the April 1992 rating decision.  It therefore acts as the date of his claim.  38 C.F.R. § 3.1(p) (2010) [a "claim" is a written communication requesting a determination of entitlement to a benefit, or evidencing a belief in entitlement to a benefit]; Also see 38 C.F.R. § 3.151 (2010). 

The Veteran and his representative argue that service connection should date back to the claimant's October 1991 separation from active duty because the appellant has had problems with tinnitus since that time.  Moreover, the RO assigned the May 14, 2003, as the effective date because VA received a claim for nonservice-connected pension benefits on that date even though that claim made no reference his tinnitus.  However, the Board finds that without the Veteran or his representative filing with the RO a written communication requesting a determination of entitlement to a benefit or evidencing a belief in entitlement to a benefit nothing in the record cannot act as an earlier claim.  Id.

Furthermore, when the Veteran's representative filed the claim in January 24, 2004, it was clearly a claim to reopen since there was a prior final disallowance of this claim, as discussed above.  The evidence also clearly shows that the Veteran did not appeal the earlier prior denial.  The evidence also clearly shows, for the reasons explained above, that the Veteran's claim for CUE in the April 1992 rating decision, must be denied.  See 38 C.F.R. § 3.105(a) (2010).  Once that prior decision became final, any claim filed thereafter was a claim to reopen.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302(a), 20.1103 (2010).  

As to any claim by the Veteran and his representative that medical records found in the claim's files may act as an earlier claim, the Court has said that the mere presence of medical evidence in the record does not establish intent on the part of the Veteran to seek service connection for the benefit.  While the Board must interpret the Veteran's submissions broadly, the Board is not required to conjure up issues that were not raised by the Veteran.  The mere existence of medical records generally cannot be construed as a claim for service connection; rather, there must be some intent by the claimant to apply for a benefit.  38 C.F.R. § 3.157 (2010); Brannon v. West, 12 Vet. App. 32, 34-35 (1998).

Therefore, based on the evidence of record, the earliest date that VA could set as the effective date of the Veteran's successful claim to reopen and grant of entitlement to service connection can be no earlier than the May 14, 2003, date set by the RO.  38 C.F.R. § 3.400(r) (2010).  As such, there is simply no legal basis for the grant of an effective date earlier than May 14, 2003, for service connection for the Veteran's tinnitus and the claim must be denied.

V.  Maxillary Sinusitis

The claimant and his representative assert that the appellant's sinusitis meets the criteria for a compensable evaluation.  It is also requested that the claimant be afforded the benefit of the doubt.

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2010).  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) 

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).

The Veteran service connected maxillary sinusitis is rated as non compensable under 38 C.F.R. § 4.97, Diagnostic Code 6513 (2010).  In this regard, under the general rating formula for sinusitis, encompassing Diagnostic Codes 6510 through 6514, a noncompensable evaluation contemplates sinusitis detected by X-ray only.  A 10 percent disability rating is awarded for sinusitis manifested by one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or by three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent disability rating is awarded for sinusitis manifested by three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or by more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent disability rating is awarded for sinusitis following radical surgery with chronic osteomyelitis, or manifested by near constant sinusitis characterized by headaches, pain, and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  [A note to the general rating formula provides that an incapacitating episode of sinusitis is specifically defined as an episode requiring bed rest and treatment by a physician.]  See 38 C.F.R. § 4.97, Diagnostic Code 6512 (2010).

With respect to incapacitating episodes, the evidence of record does not indicate that the Veteran has experienced a sinusitis episode that could be described as incapacitating at any time during the appeal period.  See 38 C.F.R. § 4.97 (2010); See also Hart, supra.  There is no showing that he has at any time required prolonged antibiotic treatment for sinusitis and he does not contend otherwise. 

During the September 2004 VA examination, the Veteran indicated that "after returning from the Gulf in 1991 he had severe upper respiratory tract infection and sinusitis and was treated with medications and improved."  He denied "any further recurrence of the sinusitis" and the VA examiner noted that he was asymptomatic.  During the examination, the Veteran denied any chronic sinus allergies, postnasal discharge, and sinus pressure.  An X-ray of the paranasal sinuses was normal.  The VA examiner diagnosed the Veteran with sinusitis in 1991, treated and resolved.  It was specifically noted that the Veteran had "no subsequent episodes of sinusitis."  In this regard, the Board notes that an earlier February 1997 VA examination report documented that the Veteran had a history of sinusitis "which is relieved now."  

The Veteran has not contended that he has had sinusitis during the appeal period.  A review of the Veteran's medical records indicates that he has not been diagnosed with sinusitis and has remained free of any clinical respiratory symptoms of sinusitis.  In fact, in a July 2008 statement, the Veteran suggested that his sinusitis "seems to have solved itself."  Furthermore, in an August 2005 statement, the Veteran indicated that he has not experienced these symptoms since he returned from active duty service. 

In the absence of recent complaints attributable to sinusitis or documented treatment for this disorder, it naturally follows that there is no evidence that the Veteran has been put on bed rest by a physician due to his sinus problems.  There is also nothing in the record to indicate that any antibiotic treatment lasted in excess of four weeks.  Similarly, the evidence does not demonstrate that the Veteran has experienced three to six non-incapacitating episodes of sinusitis yearly.  

In summary, none of the symptomatology which would allow for the assignment of a higher disability rating is present. See 38 C.F.R. § 4.97.  For this reason, entitlement to a compensable disability rating for sinusitis is not warranted.  This is true throughout the period of time during which his claim has been pending and therefore consideration of staged ratings are not warranted.  Hart, supra.

Next, the Board notes that the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

In this case, the Board has considered whether another rating code is "more appropriate" than the one used by the RO, Diagnostic Code 7913.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  In this case, the RO has rated the Veteran's disability under Diagnostic Code 6513, which is applicable to the instant case, because it pertains specifically to the disability at issue (chronic sinusitis).

Diagnostic Codes 6510 through 6514 pertain to various types of sinusitis, each of which is rated pursuant to a general formula for sinusitis set forth in the rating schedule following Diagnostic Code 6514.  This general rating formula for sinusitis applies in all circumstances in which VA is to evaluate the severity of sinusitis, no matter what the particular diagnosis and the Board finds that it is the most appropriate criteria by which to assess any form of sinusitis.

The Board can identify nothing in the evidence to suggest that another diagnostic code would be more appropriate, and the Veteran has not suggested that an alternative diagnostic code be employed in the instant case.  Accordingly, the Board concludes that the Veteran is appropriately rated under Diagnostic Code 6513 and a discussion of other rating criteria is not warranted. 

In brief, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to a compensable evaluation for service-connected sinusitis.  The claim is therefore denied.  

In the interest of economy, the Board will address the matter of referral of the Veteran's service-connected disabilities for consideration an extraschedular rating and the probative value of his lay statements in a common discussion below.

VI. Hemorrhoids 

The claimant and his representative assert that the appellant's hemorrhoids meet the criteria for a compensable evaluation.  It is also requested that the claimant be afforded the benefit of the doubt.

The RO has rated the Veteran's hemorrhoids as non compensable under 38 C.F.R. § 4.114, Diagnostic Code 7336 (2010).  In this regard, Diagnostic Code 7336 provides that mild or moderate hemorrhoids warrant the assignment of a noncompensable (zero percent) disability rating.  A 10 percent rating is assigned for hemorrhoids, external or internal, large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  A 20 percent rating is assigned for hemorrhoids, external or internal, with persistent bleeding with secondary anemia, or with fissures.  

With the above criteria in mind, the Board notes that a VA examination report from September 2004 documents that the Veteran has been passing blood in his stool on average of two to three times per year.  It was noted that these symptoms last only for one day and that he was currently asymptomatic.  The VA examiner noted that the Veteran underwent a colonoscopy in June 2004 which revealed "small internal hemorrhoids."  See also the June 2004 VA colonoscopy report.  A physical examination did not reveal any external hemorrhoids, masses, bleeding, or fistula.  These findings are consistent with the evidence of record.  Specifically, during an August 2003 general VA examination, the Veteran reported "passing blood in the stool on and off, on average of three times per year." 

The August 2003 and September 2004 VA examination reports are consistent with the evidence of record which does not describe large or thrombotic hemorrhoids which are irreducible and have frequent recurrences.  In fact, in a July 2008 email, the Veteran indicated that his hemorrhoids "seemed to have solved itself." 

In short, the evidence of record does not show thrombotic or irreducible hemorrhoids.  There is no evidence of excessive redundant tissue.  The Veteran's hemorrhoids were described as small in September 2004 and subsequent medical records do not indicate any recurrence.  Moreover, the Veteran himself has not described hemorrhoid symptoms consistent with the award of a compensable disability rating.  Additionally, the medical evidence does not indicate that the Veteran experiences persistent bleeding with secondary anemia, or with fissures and he does not contend otherwise.  

In short, the objective evidence of record indicates that the Veteran is not entitled to a compensable rating under the current schedular criteria.  38 C.F.R. § 4.114.  This is true throughout the period of time during which his claim has been pending and therefore consideration of staged ratings are not warranted.  Hart, supra.

As to whether another rating code is "more appropriate" than the one used by the RO, the Board notes that Diagnostic Code 7336 pertains specifically to the disability at issue (hemorrhoids).  Moreover, it provides specific guidance as to how symptoms of this disability are to be evaluated.  Additionally, the Board can identify nothing in the evidence to suggest that another diagnostic code would be more appropriate and the Veteran has not requested that another diagnostic code should be used.  Accordingly, the Board concludes that the Veteran is appropriately rated under Diagnostic Code 7336.

In the interest of economy, the Board will address the matter of referral of the Veteran's service-connected disabilities for consideration an extraschedular rating and the probative value of his lay statements in a common discussion below.

VII. Extraschedular Considerations

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot make a determination as to an extraschedular evaluation in the first instance.  See also VAOPGCPREC 6-96.  The RO included 38 C.F.R. § 3.321(b)(1) in the January 2006 Statement of the Case and appears to have considered the regulation in the Veteran's case.  Accordingly, the Board will address the possibility of the assignment of an extraschedular rating for the increased disability ratings at issue.  

According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2010).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App, 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board has been unable to identify an exceptional or unusual disability picture with respect to the Veteran's service-connected sinusitis or hemorrhoids.  The medical evidence fails to demonstrate symptomatology of such an extent that application of the ratings schedule would not be appropriate.  In fact, as discussed in detail above, the symptomatology of the Veteran's disabilities are specifically contemplated under the appropriate ratings criteria.  Accordingly, the Board finds that the Veteran's disability picture has been contemplated by the ratings schedule.

Since the available schedular evaluation adequately contemplates the Veteran's level of disability and symptomatology, the second and third questions posed by Thun become moot.  Nevertheless, the Board will briefly note that the evidence in this case does not demonstrate any of the factors provided in the "governing norms" such as frequent hospitalization or marked interference with employment.  See 38 C.F.R. § 3.321(b)(1).  In this case, there is no indication that the Veteran has required frequent hospitalizations for his sinusitis or hemorrhoids.  In fact, it does not appear that the Veteran has been hospitalized at all for these disabilities. 

With respect to employment, the evidence of record indicates that the Veteran is unemployed.  See a June 2010 VA examination.  The Board notes that the fact that the Veteran is currently unemployed is not determinative.  The ultimate question is whether the Veteran, because of his service-connected disabilities, is incapable of performing the physical and mental acts required by employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  In this case there is no medical evidence that the Veteran's sinusitis or hemorrhoids would have marked interference with employment.  See Van Hoose, supra [noting that the disability rating itself is recognition that industrial capabilities are impaired].  In addition, there is no evidence in the medical records of an exceptional or unusual clinical picture, or of any other reason why an extraschedular rating should be assigned.

The Board therefore has determined that referral of the case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

In reaching the above conclusions regarding the severity of the Veteran's service connected disabilities, the Board has not overlooked the claimant's and his representative's written statements to the RO as well as the claimant's statements to his VA examiners.  In this regard, the Board finds that the claimant is credible to report on what he sees and feels and others are credible to report on what they can see, such as the size of a scar.  See Davidson, supra; Jandreau, supra; Buchanan; supra; Charles, supra.   However, the Board also finds more competent and credible the expert opinions provided by the VA examiner than these lay claims.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data). 

VII. Conclusion

As to all the issues on appeal, the Board has also considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the appellant's claims, the doctrine is not for application.  38 U.S.C.A. § 5107(b) (West 2002); see also, e.g., Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the claims must be denied.


ORDER

Entitlement to service connection for a psychiatric disorder, to include PTSD, is denied.

The Veteran's claim that an April 1992 RO decision was clearly and unmistakably erroneous in not granting service connection for tinnitus is legally insufficient and the appeal of this claim is denied.

Entitlement to an effective date earlier than May 14, 2003, for the grant of service connection for tinnitus is denied.

Entitlement to a compensable rating for maxillary sinusitis is denied at all times during the pendency of the appeal.

Entitlement to a compensable rating for hemorrhoids is denied is denied at all times during the pendency of the appeal. 


REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board believes that the issues of entitlement to service connection for lupus, a hiatal hernia with reflux, a spine disability, an increased rating for palmar and facial erythema, the propriety of severance of service connection for livedo reticularis and entitlement to TDIU must be remanded for further development.  

As to the claim for a disability rating in excess of 10 percent for palmar and facial erythema, a review of the record reveals that the Veteran's last VA examination for his palmar and facial erythema was conducted in September 2004, more than six years ago.  Furthermore, while a November 2004 VA treatment record reported that the Veteran did not have a rash on his face or hands, the Veteran was observed to have redness on his face and a rash on his hands the following month.  VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous evaluation where necessary to reach a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  Because the current level of the Veteran's disability is unclear, the Board believes that a remand for another examination is necessary.  See McLendon v. Nicholson, 20 Vet. App. 84-86 (2006); Green v. Derwinski, 1 Vet. App. 121 (1991) [holding that VA's duty to assist includes conducting a thorough and contemporaneous examination of the veteran that takes into account the records of prior examinations and treatment]. 

As to the claims of service connection for a spine disability, lupus, and a hiatal hernia with reflux, in the May 2010 substantive appeal, the Veteran argued that his claims should also be adjudicated as undiagnosed illnesses.  See 38 C.F.R. § 3.317 (2010).  

Specifically, he contends that these disabilities were caused by his exposure to hazardous chemicals while serving in Southwest Asia.  Specifically, the Veteran contends that his unit, the 5th Mobile Army Surgical Hospital, was in close proximity to the Kamisiyah munitions storage site when it was blown up in March 1991.  In support of his claim, the Veteran has submitted a magazine article which indicates that members of the 5th Mobile Army Surgical Hospital may have been exposed to low levels of nerve gas during the destruction of this munitions depot.  In an August 2005 statement, the Veteran also suggested that his disabilities stem from taking pyridostimine bromide pills prior to his deployment and the anthrax vaccine once he was deployed.  The Veteran also indicated that while on active duty he mistakenly swallowed "four large gulps of kerosene" that someone had placed in water bottles.  In this capacity the Board notes that the Veteran has submitted an August 2001 lay statement from R.M.R. which verifies the Veteran's consumption of kerosene. 

In this regard, the record shows that the Veteran served in Southwest Asia during the Persian Gulf War.  Moreover, the record documents his post-service treatment for hiatal hernia with gastroesophageal reflux, degenerative changes in the distal lumbar spine and scoliosis, and lupus.  See an August 2003 VA examination report, September 2004 VA treatment record, a September 2008 VA treatment report, and an April 2009 X-ray report.  

Given the above, the Board finds that this case presents certain medical questions which cannot be answered by the Board, namely the relationship, if any, between the Veteran's diagnosed spine disorders, lupus, and hiatal hernia with reflux and his military service to include exposure to hazardous chemicals described above.  See Colvin v. Derwinski, 1 Vet. App. 191, 175 (1999) [the Board is prohibited from exercising its own independent judgment to resolve medical questions].  Therefore, the Board finds that a remand is required for this question to be addressed by an appropriately qualified medical professional.  See Charles v. Principi, 16 Vet. App. 370 (2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4) (2010) [a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim].

As to severance of service connection for livedo reticularis, in a March 2005 rating action the RO denied the Veteran's claim of entitlement to service connection for livedo reticularis.  While the Veteran perfected an appeal as to this issue, his claim was granted by the RO in a July 2010 rating action.  A 10 percent disability rating was assigned effective January 20, 2010.  Following this grant of service connection, in a rating decision issued in March 2011, the RO found that clear and unmistakable error had been made and severed service connection for livedo reticularis, effective February 17, 2011.  While the RO stated that the issue of entitlement to service connection for livedo reticularis remained on appeal, the Board disagrees. 

As noted above, the Veteran initially disagreed with the denial of service connection for livedo reticularis.  When service connection was granted in full, his appeal as to this issue was resolved.  See Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997) [holding that the RO's award of service connection for a particular disability constitutes a full award of benefits on the appeal initiated by the veteran's notice of disagreement on such issue].  

Therefore, the Board finds that by severing service connection, the RO essentially created a new issue: whether severance of service connection for livedo reticularis was proper.  In a letter received in April 2011 the Veteran, through his attorney, argued that he is entitled to service connection for livedo reticularis.  The Board will interpret this statement as a notice of disagreement with the RO's severance of service connection.  

A statement of the case (SOC) pertaining to the propriety of severance of service connection for livedo reticularis has yet to be issued by the RO.  In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held that where a notice of disagreement is filed but a SOC has not been issued, the Board must remand the claim to the agency of original jurisdiction so that a SOC may be issued.  Therefore, the Board finds that this issue must be remanded for an SOC.

As to the claim for a TDIU, as noted above in the Introduction, the Veteran has raised a claim for TDIU, and such has not been addressed by the RO.  In Rice, the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  As such, the issue is properly before the Board.  See Rice, supra; see also VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996).  

However, the Veteran has not received notice pursuant to the VCAA as it pertains to his claim for TDIU.  If, as here, the record has a procedural defect with respect to the notice required under the VCAA, this may not be cured by the Board.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The Board therefore must remand the case to the agency of original jurisdiction to provide the Veteran with adequate VCAA notice.  Dingess, supra; 38 U.S.C.A. §§ 5103, 5103A (West 2002); and 38 C.F.R. § 3.159 (2010).  Likewise, the Board finds that a remand is required to obtain a needed medical opinion as to employability.  See 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 84-86 (2006).  

Lastly, given the Veteran's claims regarding receiving ongoing treatment for his many disabilities and the fact that the record does not contain his post September 2009 treatment records, while the appeal is in remand status his contemporaneous treatment records should also be obtained and associated with the record.  See 38 U.S.C.A. § 5103A(b).

Accordingly, these issues are REMANDED to the RO for the following actions:

1.  The RO should provide the Veteran with 38 U.S.C.A. § 5103(a) notice in accordance with the Court's holding in Dingess, supra; 38 U.S.C.A. §§ 5103, 5103A; and 38 C.F.R. § 3.159 as to his claim for a TDIU and severance of service connection for livedo reticularis.

2.  The RO should contact the Veteran and ask that he identify the names and addresses of all healthcare providers who have treated his lupus, a hiatal hernia with reflux, spine disability, and palmar and facial erythema since 2009.  After obtaining authorization from the Veteran for release of all identified records, as appropriate, the RO/AMC should attempt to obtain such records including his outstanding records from the VA Medical Center in Saginaw, Michigan.  All efforts to obtain such records should be documented in the claims folder.  All records obtained should be associated with the Veteran's VA claims folder.  If any identified records cannot be obtained, the Veteran and his representative should be notified of this fact,

3.  After undertaking the above development to the extent possible, the RO should arrange for the Veteran to be provided with VA examinations to determine the etiology of his lupus, hiatal hernia with reflux, and spine disability.  The claims folders are to be provided to the examiners for review in conjunction with the examination and the examiners should note in his examination report that he had reviewed these records.  All indicated tests and studies should be accomplished and all clinical findings should be reported in detail.  Based on a review of the claims folders and the examination of the Veteran, the examiners should provide answers to the following questions as to his lupus, hiatal hernia with reflux, and spine disability:

a.  Are any of complained of symptoms associated with a known clinical diagnosis?  

b.  If the symptoms are associated with a known clinical diagnosis, for each diagnosed disorder address whether it is at least as likely as not that: 
(1) the disorder had its onset during his military service, 
(2) the disorder was caused by an incident that occurred during his period of military service, to include service in the Southwest Asia theater of operations during the Gulf War, and 
(3) if the diagnoses includes arthritis, whether the disorder manifested itself to a compensable degree in the first post-service year.

c.  If the symptoms cannot be associated with a known clinical diagnosis, specify whether the Veteran has objective indications of a chronic disability resulting from an illness manifested by lupus symptoms, hiatal hernia with reflux symptoms, and spine symptoms, as established by history, physical examination, and laboratory tests, that have either: 
      (1) existed for 6 months or more or 
(2) exhibited intermittent episodes of improvement and worsening over a 6-month period?  

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

In providing answers to the above questions, the examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim.  

4.  After undertaking the above development to the extent possible, the RO should arrange for the Veteran to be seen by a dermatologist.  The claims folders are to be provided to the examiner for review in conjunction with the examination and the examiner should note in his examination report that he had reviewed these records.  All indicated tests and studies should be accomplished and all clinical findings should be reported in detail.  Based on a review of the claims folders and the examination of the Veteran, the examiners should thereafter determine the nature, severity, and extent of any erythema found.  In particular, the examiner should note the percentage of the Veteran's entire body affected by this disorder, the percentage of his exposed body affected by this disorder, and the type and frequency of relevant treatment.  A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

5.  After undertaking the above development to the extent possible, the RO should arrange for the Veteran to be provided with VA examination to determine his employability.  The claims folders are to be provided to the examiner for review in conjunction with the examination and the examiner should note in his examination report that he had reviewed these records.  All indicated tests and studies should be accomplished and all clinical findings should be reported in detail.  Based on a review of the claims folders and the examination of the Veteran, the examiner should provide an opinion, with supporting rationale, as to the following questions:

a. Is it at least as likely as not that the claimant's service connected disorders acting alone precludes him from securing or following a substantially gainful occupation?

b. Is it at least as likely as not that the claimant's service connected disorders acting alone causes him to be unable to secure and follow a substantially gainful occupation?

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

If the examiner is unable to distinguish the adverse symptomatology attributable to the Veteran's service connected disorders from his non service connected disorders, he must state so.

In providing answers to the above questions, the examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim.  


6.  The RO/AMC should issue a SOC as to the issue of severance of service connection for livedo reticularis.  In connection therewith, the Veteran should be provided with appropriate notice of his appellate rights.  These issues should be returned to the Board only if the Veteran perfects a timely appeal as to the March 2011 rating action.  

7.  Thereafter, the RO should readjudicate the claims.  If any of the benefits sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence received, and any evidence not received, and all applicable laws and regulations considered pertinent to the issues currently on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board. 

No action is required of the Veteran until he is notified by the RO; however, the claimant is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2010).  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Neil T. Werner
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


